DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The present specification discloses having a display panel, measuring the brightness of different colors in different sections of display at a given viewing angle, and then using those measurements to change the aperture ratios of the subpixels. However, the specification does not disclose how this is to be done. There is no method for using the measurements to change the aperture ratios disclosed. In essence the application instructs those in the art to take measurements into account to change the aperture ratio, in some way that the applicant must determine 100% on their own. The application does not enable those in the art to use the invention. The fundamental quid pro quo of the patent is that the applicant is granted a exclusive right to use the invention for a time in exchange for the applicant setting forth the invention is sufficient detail that those in the art can use the patent disclosure to practice the invention without undue experimentation. In this case, rather than that enabling disclosure, those in the art are told the beginning (take measurements), the end (change the aperture ratios in some undisclosed way), but nothing connecting them, and no specifics on how to change the aperture ratios. “It is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.” Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366 (Fed. Cir.1997). “Although the knowledge of one skilled in the art is indeed relevant, the novel aspect of an invention must be enabled in the patent.” Automotive Tech. V. BMW OF N. Am., 501 F.3d 1274, 1283 (Fed. Cir. 2007). The applicant has not enabled the invention and thus can not be granted a patent on the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hack, US 2018/0040676.
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hack, US 2018/0040676.
Claim 11: Hack discloses a display panel, wherein at least a part of second subpixel units within a target region (306) of the display panel is provided with a target aperture ratio ([0059]), to enable brightness attenuation ratios corresponding to subpixel units in different colors within the target region to be the same when the target region is viewed at a first viewing angle (this is inherent, as improving the appearance of the display must be the view from at least some given angle), to improve color shift within the target region when the target region is viewed at the first viewing angle ([0060]). Note that Hack discloses a display that controls the brightness and color shift over different parts of the device. Thus the aperture ratios are the appropriate ones to control color shift effects, together with any other structural elements or properties. What the engineer designing the device had in mind when designing each parameter and each structural element can not be claimed in a device claim.
Claim 13: at least red subpixel units, green subpixel units and blue subpixel units ([0005]) are arranged within the target region, wherein the red subpixel units within the target region are provided with the target aperture ratio; or the green subpixel units within the target region are provided with the target aperture ratio; or the blue subpixel units within the target region are provided with the target aperture ratio. Hack at [0059] discloses changing the aperture ratio, which, as there is no specific treatment of subpixels, indicates that all the subpixels aperture ratios are adjusted. Alternatively, it would have suggested to those in the art that all of the subpixels would have had the aperture ratios changed. In any case, at least one subpixel would have had the aperture ratio changed, which is all that is required for claim 13.
Note that while the description of the three colors of subpixels at [0005] is in the background section, this was standard in the art and those in the art would expect it to be applied to the embodiments of Hack, and it would suggest such to those in the art.
Claim 17: the display panel according to claim 11. Hack at [0019].
Claim 19: at least red subpixel units, green subpixel units and blue subpixel units are arranged within the target region ([0005]), wherein the red subpixel units within the target region are provided with the target aperture ratio; or the green subpixel units within the target region are provided with the target aperture ratio; or the blue subpixel units within the target region are provided with the target aperture ratio. Hack at [0059] discloses changing the aperture ratio, which, as there is no specific treatment of subpixels, indicates that all the subpixels aperture ratios are adjusted. Alternatively, it would have suggested to those in the art that all of the subpixels would have had the aperture ratios changed. In any case, at least one subpixel would have had the aperture ratio changed, which is all that is required for claim 19.
Note that while the description of the three colors of subpixels at [0005] is in the background section, this was standard in the art and those in the art would expect it to be applied to the embodiments of Hack, and it would suggest such to those in the art.

Claim 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hack in view of Kwon, US 2018/0076270. Hack does not explicitly disclose a pixel definition layer. However, this was very common in the art. See e.g. Kwon, which discloses a pixel definition layer (350) configured to define a plurality of aperture regions, the subpixel units (OLED) of the display panel are arranged within the aperture regions respectively (FIG. 5). It would have been obvious to have had such a configuration as a common way in the art to define and confine the light emission areas. In Hack these would define the target aperture ratio and size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897